Title: To George Washington from Thomas Mifflin, 22 June 1793
From: Mifflin, Thomas
To: Washington, George



Phila. 22 June 1793

The Secretary at War having stated in a letter of yesterday’s date, that he was commanded by you, to request me to order a party of the Militia on board the ship William, now in this port as a prize to the French Privateer, Citizen Genet, for the purpose of keeping her in safe custody, until you have decided upon an allegation, that the ship was captured within the limits of the protection of the U.S., I immediately complied with the request; and I have now the honor to inclose, for your information, a copy of my instructions to the Adj: Gen. of the militia of Pena. I am, with perfect respect Sir Yr Excys most obed. ⟨H. svt⟩

T. M.

